DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-12-22.
Claims 14-18 and 19-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 07-12-22 is acknowledged.
Claim 1 is allowable. The restriction requirement of Groups I,II and III, as set forth in the Office action mailed on 05-13-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Group I and III is withdrawn (the combination claim 1 of Group I is allowable, then claim 19 of subcombination with all limitations of claim 1 would be allowable too). However, Claims 14-18, directed to Group II withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-18 directed to Group II, non-elected without traverse.  Accordingly, claims 14-18 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 14-18 (see above) for allowing the case.
For Claims 14-18:
14-18. (Canceled)

Allowable Subject Matter	
Claims 1-13 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-13 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a monolithic metal body filling each of the one or more vias and having a uniform nanoporosity ranging from about 2% to about 30%, the monolithic metal body being formed from consolidation of a metal nanoparticle paste composition comprising metal nanoparticles coated with one or more surfactants, one or more organic solvents, and about 10 wt. % to about 35 wt. % micron-size particles;
Claims 19-20 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 19 in combination as claimed, including:
at least a portion of the one of more vias being about 1 mm or larger in diameter; a monolithic metal body filling each of the one or more vias and having a uniform nanoporosity ranging from about 2% to about 30%, the monolithic metal body being formed from consolidation of a metal nanoparticle paste composition comprising metal nanoparticles coated with one or more surfactants, one or more organic solvents, and about 10 wt. % to about 35 wt. % micron-size particles;
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 19 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130202866-A1 US-20080268229-A1 US-20150189759-A1 US-20150114707-A1 US-8173302-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848